DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 8/25/2022.  Claims 1,3-5,7-8,10-11, and 13 are amended and claims 1,3-5,7-13, and 15  are currently pending. Further, Specifications are amended and acknowledged.

Allowable Subject Matter
Claims 1,3-5,7-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: a Light Detection and Ranging (LiDAR)-integrated lamp device for a vehicle, the LiDAR-integrated lamp device comprising: a first light source radiating light for a beam pattern to a front area from a vehicle; a second light source spaced from the first light source and radiating light for LiDAR sensing to the front area from the vehicle; a reflecting unit that receives the light for the beam pattern radiated from the first light source and the light for the LiDAR sensing radiated from the second light source, and is configured to change a traveling path of light by reflecting the light for the beam pattern and the light for the LiDAR sensing; wherein the first light source is mounted at a side of the reflecting unit, wherein the second light source is spaced at a first angle over or under a first connection line of connecting the first light source and the reflecting unit, and wherein the second optical unit includes: a second reflector including a reflecting surface and sends the light for the LiDAR sensing to the front area from the vehicle by the reflecting surface into which the light for the LiDAR sensing reflected by the reflecting unit travels and which reflects the light for the LiDAR sensing; and a second divergent lens that diverts the light reflected by the second reflector, wherein the second reflector and the second divergent lens are mounted in series in a predetermined direction (portions of Claim 1) and  wherein the second optical unit includes a plurality of second divergent lenses that diverts the light for the LiDAR sensing reflected by the reflecting unit, and wherein the second divergent lenses include a first lens that horizontally diverts the light for the LiDAR sensing and a second lens that vertically diverts the light for the LiDAR sensing (portions of Claim 11).
In particular, the second reflector and the plurality of divergent lenses in combination with the other structures and limitations of the claim differentiate the claimed inventions over prior art inventions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872